File Name: 14a0126n.06
              NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                         No. 13-3235

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT

                                                                                   FILED
BEATRIZ HERRERA;                                )                            Feb 13, 2014
VICTORIA ISABEL PEREZ,                          )                        DEBORAH S. HUNT, Clerk
                                                )
       Petitioners,                             )
                                                )     ON PETITION FOR REVIEW OF A
                                                )     DECISION OF THE BOARD OF
v.                                              )     IMMIGRATION APPEALS
                                                )
ERIC H. HOLDER, JR.,                            )
Attorney General,                               )     OPINION
                                                )
       Respondent.                              )
                                                )

BEFORE: BOGGS, NORRIS, and WHITE, Circuit Judges.

       PER CURIAM.          Petitioner Beatriz Herrera seeks asylum or, in the alternative,

withholding of removal on behalf of herself and her daughter, Victoria Isabel Perez. Petitioner

was born in Colombia and is also a citizen of Spain where she resided before coming to the

United States with her daughter. The crux of her claim is that she suffered domestic abuse at the

hands of her husband while the family lived in Spain and that the government was unable or

unwilling to protect her. Both the immigration judge and the Board of Immigration Appeals

(“the Board”) denied relief.

       As with virtually all applicants for asylum, one may sympathize with petitioner’s desire

to continue her residence in the United States. Based upon the administrative record, it appears

that petitioner has suffered domestic abuse. However, as the Board recognized, that sad fact
                                                                                     Herrera v. Holder
                                                                                          No. 13-3235


does not end our inquiry. Even if we were to assume, as did the Board, that domestic violence

“may in some cases be a basis for asylum,” (A.R. 4) petitioner has not established that the

Spanish government could or would not protect her. Absent this vital element, her application

for asylum or, in the alternative, withholding of removal, fails. In reaching this conclusion, we

acknowledge the exemplary advocacy petitioner received below and in her appeal to this court.

Nevertheless, after our own independent review of the administrative record, we adopt the

reasoning set forth in the Board’s decision dated January 29, 2013.

       Accordingly, the petition for review is denied.




                                              -2-